

117 HR 4713 IH: DHS Transnational Criminal Investigative Units Act
U.S. House of Representatives
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4713IN THE HOUSE OF REPRESENTATIVESJuly 27, 2021Mr. McCaul (for himself and Mr. Cuellar) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Homeland Security Act of 2002 to establish within the Department of Homeland Security the Homeland Security Investigations Transnational Criminal Investigative Unit Program to coordinate homeland security investigations into transnational criminal organizations, and for other purposes.1.Short titleThis Act may be cited as the DHS Transnational Criminal Investigative Units Act. 2.Homeland security investigations transnational criminal investigative units(a)In generalSubtitle D of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.) is amended by adding at the end the following new section:447.Transnational criminal investigative units(a)EstablishmentThere is established within the Department a program, which shall be known as the Homeland Security Investigations Transnational Criminal Investigative Unit Program (referred to in this section as TCIU Program). The TCIU Program shall be headed by an Assistant Director, who shall be appointed by the Executive Associate Director of U.S. Immigration and Customs Enforcement, Homeland Security Investigations.(b)PurposeThe purpose of the TCIU Program shall be to—(1)coordinate homeland security investigations into transnational criminal organizations; and(2)enhance cooperation between Homeland Security Investigations and trusted and vetted foreign law enforcement partners in order to identify targets, collect evidence, share information, and facilitate the prosecution of transnational criminal organizations both in-country and through the United States judicial system.(c)Authorization of appropriationsThere is authorized to be appropriated $6,000,000 for fiscal years 2022 and 2023 to carry out this section..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 446 the following new item:Sec. 447. Transnational criminal investigative units..